RESOLUCIÓN
Se enmienda mediante esta Resolución el segundo pá-rrafo del Art. 19(19.l)(c) y se añade un párrafo al Art. 19(19.10) del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII.
Se enmiendan los incisos (a) y (c) del Art. 19(19.6) de dicho Reglamento relacionados con la licencia por materni-dad y se enmienda el inciso (1) del Art. 19(19.17) relacio-nado con la licencia por paternidad.
Estas enmiendas incorporan a nuestra reglamentación algunas disposiciones de la Ley Núm. 165 de 10 de agosto de 2002, la cual enmendó la Ley Núm. 5 de 14 de octubre de 1975, según enmendada, conocida como Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., aplicable a los empleados de la Rama Ejecutiva.

Art. 19 Licencias

19.1 — Licencias de Vacaciones
C. Uso de la licencia y pago del exceso autorizado
En aquellos casos excepcionales, en que por circunstancias especiales de necesidades extraordinarias del servicio unfa) empleado(a) no haya podido disfrutar de licencia de vacacio-nes autorizadas, el balance acumulado podrá exceder de los noventa (90) días antes establecidos. Las circunstancias y ne-cesidades del servicio se certificarán según se disponga en las normas que se establezcan. El(7a) empleadora) deberá disfru-tar el exceso de licencia de vacaciones acumuladas al final de cada año natural en exceso del límite máximo autorizado de noventa (90) días durante los seis (6) meses siguientes al año natural que refleja el exceso. Si transcurrido dicho plazo de seis (6) meses aún tuviere, por iguales circunstancias, licencia *524en exceso, se pagarán las mismas antes del 31 de marzo del año siguiente. Cuando el(la) empleado(a) tenga exceso de licen-cias de vacaciones regulares, podrá autorizar a la Oficina de Recursos Humanos de la Oficina de Administración de los Tribunales a transferir al Departamento de Hacienda cualquier suma por dicho concepto a fin de que ésta se acredite como pago parcial o total de cualquier deuda por contribución sobre ingresos que tuviese al momento de autorizar la transferencia.
Se enmiendan los incisos (a) y (c) del Art. 19(19.6) —Li-cencia por Maternidad— para que dispongan:
19.6 — Licencia por Maternidad.
a) Se establece el derecho de todo el personal femenino, a disfrutar de licencia por maternidad. La licencia por materni-dad comprenderá un período de ochenta y cuatro (84) días naturales. La empleada podrá distribuir el uso de dichos días en la forma que a su juicio estime más conveniente, antes o después de la fecha del alumbramiento. A estos efectos some-terá la solicitud de licencia correspondiente, acompañada de certificado médico que indique la fecha probable del alumbramiento.
En los casos de empleadas con nombramientos transitorios o de emergencia, la licencia por maternidad no excederá del pe-ríodo de nombramiento.
La empleada que adopte un menor, de cinco (5) años de edad o menos que no esté matriculado en una institución escolar tendrá derecho, de conformidad con la legislación vigente, a los mismos beneficios de licencia de maternidad que goza la empleada que tiene un alumbramiento normal.
c) En caso de parto prematuro, la empleada tendrá derecho a disfrutar de los ochenta y cuatro (84) días de licencia de maternidad, a partir de la fecha del parto prematuro.
Se añade un párrafo al Art. 19(19.10) —Pago del Exceso Acumulado en Licencia por Enfermedad— para que dis-ponga:
19.10 — Pago del en Exceso Acumulado en Licencia por Enfer-medad
Todo(a) empleado(a) que acumule días de licencia por enfer-medad sobre el máximo permitido por el Reglamento, durante *525los períodos que se indican a continuación, tendrá derecho a que se le pague dicho exceso, de la forma siguiente:

Todo(a) empleado(a) podrá autorizar a la Oficina de Recur-sos Humanos de la Oficina de Administración de los Tribuna-les a transferir la totalidad o parte del pago que le corresponda por concepto de exceso de vacaciones por enfermedad al Depar-tamento de Hacienda, a fin de que se le acredite como pago completo o parcial de cualquier deuda por contribución sobre ingresos que tuviere al momento de autorizar la transferencia.

Se enmienda el inciso (1) del Art. 19(19.17) —Licencia por Paternidad— para que disponga:
19.17 — Licencia por Paternidad
1) El personal masculino tendrá derecho a disfrutar, a partir de la fecha del nacimiento de un hijo o hija, de cinco (5) días laborables de licencia de paternidad, sin cargo a licencia alguna. Se requerirá presentar una certificación del médico que atendió el parto o el certificado de nacimiento del hijo o de la hija.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo